463 F.Supp.2d 4 (2006)
Robert STEINBUCH, Plaintiff,
v.
Jessica CUTLER and Ana Marie Cox, Defendants.
Civil Action No. 05-970 (PLF/JMF).
United States District Court, District of Columbia.
December 8, 2006.
*5 Jonathan S. Rosen, Clearwater, FL, for Plaintiff.
John R. Ates, Albo & Oblon, LLP, Arlington, VA, Matthew C. Billips, Miller & Billips, P.C., Atlanta, GA, for Defendants.

MEMORANDUM OPINION
FACCIOLA, United States Magistrate Judge.
This case has been referred to me for resolution of all discovery disputes. Currently before me are plaintiffs oral motion to disqualify counsel, Plaintiffs Motion to Compel [# 47], defendant's Motion to Extend Discovery [# 49] ("Motion to *6 Extend"), and Defendant's Motion to Deem Rule 86 Requests Admitted, Motion to Compel Discovery, and Alternative Motion to Preclude Evidence [# 62] ("Defendant's Motion to Compel"). For the reasons stated below, I will recommend plaintiffs motion to disqualify counsel be denied, Plaintiffs Motion to Compel will be denied, defendant's Motion to Extend will be denied as moot, and Defendant's Motion to Compel will be granted in part and denied in part.

BACKGROUND
On May 5, 2004, defendant Jessica Cutler, while working as a staff assistant to United States Senator Mike DeWine, created an Internet blog known as the "Washingtonienne." For the following twelve days, Cutler posted various blog entries detailing her social and sexual activities with various men, including: plaintiff Robert Steinbuch. On May 18, 2004, another Internet site known as "Wonkette" and written by Ana Marie Cox, posted a link to Cutler's blog, which expanded the audience for Cutler's writings. Plaintiff Steinbuch filed the instant action on May 16, 2005, against defendant Cutler, alleging two claims of invasion of privacy and one claim of intentional infliction of emotional distress.
Cutler first moved to dismiss the action for failure to state a claim, and that motion was denied on April 5, 2006. After Cutler filed a second motion to dismiss for lack of jurisdiction, Judge Friedman stayed discovery of this case on June 30, 2006, pending the motion's outcome. The stay was lifted when the second motion to dismiss was denied on August 22, 2006. The present discovery motions at issue followed. On October 13, 2006, this Court stayed all discovery again, but later allowed briefing to continue for discovery motions already filed. On October 30, 2006, Judge Friedman granted plaintiffs motion to amend the complaint and add Ana Marie Cox as a defendant. The amended complaint was filed the same day, alleging two claims against both defendants for invasion of privacy and one claim against both defendants for intentional infliction of emotional distress. A status and scheduling hearing was held in this case on November 28, 2006.

DISCUSSION
I. Plaintiffs Motion to Disqualify Counsel[1]
This case was referred to me for purposes of discovery. At the hearing on November 28, 2006, plaintiff orally moved the Court to disqualify defense counsel Matthew Billips for various ethical violations related to discovery. As the admission to this court's bar pro hac vice was granted to Billips by the district judge, I am without jurisdiction to revoke his pro hac vice status. See In re Belli, 371 F.Supp. 111, 112 (D.D.C.1974). Nonetheless, after hearing argument on the motion, I offer my recommendation to the district judge.
Plaintiff argues Billips violated Judge Friedman's order of August 22, 2006, to exhibit conduct in accordance with the Federal Rules of Civil Procedure, Local Civil Rules of this Court, and the D.C. Bar Voluntary Standards for Civility in Professional Conduct when Billips filed his Reply brief for Defendant's Motion to Compel. According to plaintiff, Billips committed *7 ethical violations by testifying within the brief itself and by attaching anonymous student evaluation forms as an exhibit to defendant's Reply brief for her Motion to Compel, the sole purpose of which was to embarrass Steinbuch.
In response, Billips argues he committed no ethical violation. The attachment, which was received from Steinbuch's employer in response to a subpoena, goes directly to disputing plaintiffs claim of ongoing harm to his reputation among and relationship with students as a result of the Washingtonienne blog. Additionally, defendant offers the attachment to dispute plaintiff's response to defendant's Interrogatory No. 64, which requests information relating to any discipline by an employer of Steinbuch "for any behavior or conduct which was directed toward any female employee(s)." The anonymous student evaluations, according to defendant, suggest potential discipline by his employer, the University of Arkansas, for Steinbuch's treatment of certain female students.[2] Furthermore, the salacious details offered willingly by plaintiff in his non-anonymous Complaint led Judge Friedman to refuse to enter a protective order or otherwise seal documents in this case due to Steinbuch's own role in its publicity. As a result, Billips claims he has done nothing improper to merit any sanctions against him, especially anything to warrant his disqualification.
The grant of admission to a nonresident attorney to appear in this court pro hac vice is not a right but a privilege, "the granting of which is a matter of grace resting in the sound discretion of the presiding judge." In re Belli, 371 F.Supp. at 112. Once admitted pro hac vice, attorneys are expected to adhere to the same rules of procedure and professional Conduct as members of the bar of this jurisdiction. See Local Rules 83.2 and 83.12.
A federal court has the power to control admission to its bar and to discipline attorneys who appear before it. Chambers v. NASCO, Inc., 501 U.S. 32, 43-46, 111 S.Ct. 2123, 115 L.Ed.2d 27 (1991); Lucas v. Spellings, 408 F.Supp.2d 8, 10 (D.D.C.2006). In Chambers, the Supreme Court emphasized that "[c]ourts of justice are universally acknowledged to be vested, by their very creation, with powers to impose silence, respect, and decorum, in their presence, and submission to their lawful mandates." Chambers, 501 U.S. at 43, 111 S.Ct. 2123 (internal citations omitted). This power must be exercised with great caution, however. Id. Any sanction imposed must be carefully calibrated and be no greater than necessary to achieve the purpose for which the sanction is imposed. Bonds v. District of Columbia, 93 F.3d 801, 808-13 (D.C.Cir.1996).
Revocation of pro hac vice status is rare in this Circuit, as evidenced by the dearth of case law on this topic and the absence of any legal authority provided by plaintiff. This is not surprising, as any motion to disqualify counsel faces the extraordinarily high burden articulated by the Court of Appeals in Koller v. Richardson-Merrell, Inc., 737 F.2d 1038, 1056 (D.C.Cir.1984), vacated on other grounds, 472 U.S. 424, 105 S.Ct. 2757, 86 L.Ed.2d 340 (1985). In Koller, the court held that disqualification may be ordered only when the conduct is in violation of the rules of professional conduct to the point of undermining the court's confidence in the vigor of counsel's representation of her client or where the attorney is in a position to use confidential *8 information concerning her client's opponent gained from a prior representation. As the D.C. Circuit stated:
We agree [with the Second Circuit] that disqualification is warranted only rarely in cases where there is neither a serious question as to counsel's ability to act as a zealous and effective advocate for the client, nor a substantial possibility of an unfair advantage to the current client because of counsel's prior representation of the opposing party, or prior responsibility as a government official. Except in cases of truly egregious misconduct likely to infect future proceedings, other means less prejudicial to the client's interest than disqualifying the counsel of her choice are ordinarily available to deal with ethical improprieties by counsel.
Id. at 1056 (citations omitted).
The behavior of defense counsel in filing anonymous student evaluations without placing them under seal certainly deserves admonition. Billips himself acknowledges that the interrogatory speaks of Steinbuch's being disciplined for behavior directed by Steinbuch toward "employees." Students are not employees, and nothing about the document filed suggests disciplinary measures by the University of Arkansas. By the same token, defendant asked in Interrogatory No. 64 whether plaintiff could identify any documents that related to counseling or reprimands by employers of plaintiff for conduct directed at female coworkers. Plaintiff objected on the grounds that the information sought was unduly burdensome to produce and was irrelevant and immaterial. Plaintiff also stated enigmatically "Plaintiff responds.", whatever that means. Defendant protested that she questioned plaintiffs "unverified assertion that there is no information to provide." Reply Memorandum in Support of Motion to Deem Rule 36 Requests Admitted, Motion to Compel Discovery, and Alternate Motion to Preclude Evidence and Incorporated Memorandum of Law at 12. She then attached the evaluations in which some of the students complained that plaintiff was flirting with the female students in class. Allowing for exaggeration or overstatement, defendant insisted that it was hard to believe that plaintiff had not been counseled about such behavior.
The production of the evaluations had a point: it was so likely that plaintiff had been counseled that there had to be information pertaining to such counseling. I cannot say that that argument is so attenuated as to be sanctionable or that it is so obvious that production of the evaluations had no other purpose besides embarrassing plaintiff. Plaintiff has therefore not met the high standard to merit revocation of defense counsel's pro hac vice status.
Though the Court will not recommend revocation of the pro hac vice status of defense counsel at this time, it will remind all counsel in this case that appropriate sanctions are permissible for violations of the rules of discovery and professional conduct and, if such misconduct continues, may be appropriately imposed. Furthermore, given the behavior of counsel for both parties in this case, both parties are ordered not to file one single document of discovery, for any reason, without first receiving permission from this Court to do so, after providing specific grounds stating the reason such a filing is necessary.
II. PLAINTIFF'S MOTION TO COMPEL
Plaintiffs Motion to Compel seeks to compel discovery responses from defendant. However, his motion, consisting entirely of one paragraph, fails to adhere to this Court's rules of procedures. Local *9 Rule 7(a) states: "Each motion shall include or be accompanied by a statement of the specific points of law and authority that support the motion, including where appropriate a concise statement of facts." Local Rule 7(a). Plaintiff fails to provide any memorandum of law or any legal authority supporting his claim. Plaintiff's motion is therefore denied.
III. DEFENDANT'S MOTION TO EXTEND DISCOVERY
In her motion, defendant asks the Court to extend discovery an additional sixty days to December 15, 2006. At the status and scheduling hearing in this case on November 28, 2006, given multiple prior stays of proceedings, parties agreed to a new discovery deadline of January 29, 2007, for these parties. As a result, Defendant's Motion to Extend is denied as moot.
IV. DEFENDANT'S MOTION TO DEEM RULE 36 REQUESTS ADMITTED, MOTION TO COMPEL DISCOVERY, AND ALTERNATIVE MOTION TO PRECLUDE EVIDENCE
Defendant seeks to deem certain discovery requests admitted, compel responses to other discovery requests, or alternatively preclude plaintiff from presenting certain evidence and witnesses. As will now be established, many of defendant's discovery requests are already answered in full, overly broad, or otherwise objectionable. The plaintiff will be compelled to answer other requests. Since defendant complains of multiple discovery requests, the chart below summarizes the request, plaintiff s objection and any additional response, and the Court's ruling with stated reasoning.


------------------------------------------------------------------------------------------------------------------------
                 SUMMARY OF
                 REQUEST FOR                        SUMMARY OF                                  COURT'S
 NUMBER           ADMISSION                          RESPONSE                                   RULING
------------------------------------------------------------------------------------------------------------------------
12         Prior to May 16, 2004, plaintiff    Unduly burdensome; irrelevant         Plaintiff has responded with
           disclosed his relationship          and immaterial; overbroad             a denial. Nothing further is
           with defendant to one               and vague; otherwise                  necessary.
           or more third parties.              plaintiff denies.
13         Prior to May 16, 2004, plaintiff    Unduly burdensome; irrelevant         Plaintiff has responded with
           discussed his relationship          and immaterial; overbroad             a denial. Nothing further is
           with defendant with                 and vague; otherwise                  necessary.
           one or more third parties.          plaintiff denies.
14         Prior to May 16, 2004, plaintiff    Unduly burdensome; irrelevant         Plaintiff has responded with
           discussed spanking in               and immaterial; overbroad             a denial. Nothing further is
           his relationship with defendant     and vague; assumes                    necessary.
           with one or more third              facts not established; otherwise
           parties.                            plaintiff denies to extent
                                               request can be deciphered.
15         Prior to May 16, 2004, plaintiff    Unduly burdensome; irrelevant         Plaintiff has responded with
           discussed oral sex in his           and immaterial; overbroad             a denial. Nothing further is
           relationship with defendant         and vague; otherwise                  necessary.
           with one or more third parties.     plaintiff denies to extent
                                               request can be deciphered.
16         Prior to May 16, 2004, plaintiff    Unduly burdensome; irrelevant         Plaintiff has responded with
           discussed sex in the missionary     and immaterial; overbroad             a denial. Nothing further is
           position in his relationship        and vague; otherwise                  necessary.
           with defendant with                 plaintiff denies to extent
           one or more third parties.          request can be deciphered.
*10
17         Prior to May 16, 2004, plaintiff    Unduly burdensome; irrelevant         Plaintiff has responded with
           was aware that his relationship     and immaterial; overbroad             a denial. Nothing further is
           with defendant was                  and vague; plaintiff                  necessary.
           known to others employed            denies to extent request can          by Senator Mike DeWine.             be deciphered.
18         Prior to May 13, 2004, plaintiff    Unduly burdensome; irrelevant         Plaintiff has responded with
           discussed his relationship          and immaterial; overbroad             a denial. Nothing further is
           with defendant with                 and vague; plaintiff                  necessary.
           others in Senator DeWine's          denies to extent request can
           office.                             be deciphered.
19         Prior to May 16, 2004, plaintiff    Unduly burdensome; irrelevant         Plaintiff has responded with
           was aware that his relationship     and immaterial; overbroad             a denial. Nothing further is
           with defendant was                  and vague; plaintiff                  necessary.
           known to others employed            denies to extent request can
           by judiciary committee.             be deciphered.
20         Prior to May 16, 2004, plaintiff    Unduly burdensome; irrelevant         Plaintiff has responded with
           discussed his relationship          and immaterial; overbroad             a denial. Nothing further is
           with defendant with                 and vague; plaintiff                  necessary.
           others employed by judiciary        denies to extent request can
           committee.                          be deciphered.
21         Prior to May 16, 2004, plaintiff    Unduly burdensome; irrelevant         Plaintiff has responded with
           was aware that his relationship     and immaterial; overbroad             a denial. Nothing further is
           with defendant was                  and vague; plaintiff                  necessary.
           known to others employed            denies to extent request can
           by U.S. Senate.                     be deciphered.
22         Prior to May 16, 2004, plaintiff    Unduly burdensome; irrelevant         Plaintiff has responded with
           discussed his relationship          and immaterial; overbroad             a denial. Nothing further is
           with defendant with                 and vague; plaintiff                  necessary.
           others employed by U.S.             denies to extent request can
           Senate.                             be deciphered.
23-50      Each request restates each          Same response to each blog            Overruled. Plaintiff should
           blog entry with request for         entry. Unduly burdensome;             respond to each request
           admission relating to date of       irrelevant and immaterial.            with an indication of the
           blog posting.                       "Defendant's blog is                   truth or falsity of the date
                                               known as the Washingtonienne;          on which the blog entry was
                                               Defendant's complete                   posted.
                                               blog is set forth in the complaint.
                                               The complete blog
                                               was available on May 18,
                                               2004.
------------------------------------------------------------------------------------------------------------------------
                 SUMMARY OF
                 REQUEST FOR                        SUMMARY OF                                  COURT'S
 NUMBER           ADMISSION                          RESPONSE                                   RULING
------------------------------------------------------------------------------------------------------------------------
51         List all facts upon which           Unduly burdensome; irrelevant         Overruled. "Lack of complete
           any denial of a request for         and immaterial; "lack                 truth" is not a sustainable
           admission above is based.           of complete truth/accuracy."          objection. The facts
                                                                                     are relevant to plaintiffs
                                                                                     claims and defendant has a
                                                                                     right to the request.
52         Provide all documents to            Unduly burdensome; irrelevant         Overruled. If any documents
           support above denials.              and immaterial.                       exist pertaining to
                                                                                     denial of any admission
                                                                                     requests, plaintiff must produce
                                                                                     them to the defendant.
54         Describe all direct interaction     Unduly burdensome; irrelevant         Sustained; instead, the interrogatory
           plaintiff had with defendant        and immaterial.                       must be narrowed
           since January 1, 2004.              "Plaintiff had numerous               to the period of May
                                               interactions with Defendant           1, 2004, to June 15, 2004,
*11
                                               during this time period."             but may include all contact
                                                                                     between plaintiff and defendant,
                                                                                     to include physical
                                                                                     contact and by any form of
                                                                                     communication whatsoever.
------------------------------------------------------------------------------------------------------------------------
55         Identify all third parties          Unduly burdensome; irrelevant         Overruled. Defendant is to
           with whom plaintiff discussed       and immaterial; "over                 fully respond to the interrogatory.
           his interactions with               broad, vague, and seeks
           defendant, including date           privileged information."
           and substance of conversations.
------------------------------------------------------------------------------------------------------------------------
56         Describe any action taken           Unduly burdensome; irrelevant           Overruled. Plaintiff must
           by defendant to cause harm,         and immaterial; "Defendant's            specify the specific harm
           including date, description,        blog caused Plaintiff                   done to him and the date
           response, and reason for            harm by invading his                    the harm was sustained.
           liability.                          privacy and intentionally
                                               causing emotional distress
                                               from May 2004 until obtaining
                                               his current employment."
------------------------------------------------------------------------------------------------------------------------
57         State each part of the blog         Unduly burdensome; irrelevant         Overruled. Plaintiff is to
           plaintiff contends is false         and immaterial; otherwise             fully respond to the interrogatory.
           and what actually happened          responds "among other
           instead.                            things the following is false:
                                               D's discussions re: handcuffs,
                                               Chief of Staff, events
                                               concerning W and other
                                               characters in the blog,
                                               statements made by P, sexual
                                               encounters and statements."
------------------------------------------------------------------------------------------------------------------------
58         Describe harm to plaintiff in       Unduly burdensome; irrelevant         Overruled. Plaintiff should,
           seeking employment, including       and immaterial; otherwise             at the point of filing suit, be
           prospective employer,               responds: "Hemline                    able to explain the basis of
           title and job description,          Law School, Dean John                 his suit by explaining the
           contact information for each        Garron, St. Paul, MN;                 damage to employment
           prospective employer, compensation  Charlston (sic) Law School,           prospects. If the extent of
           and benefits for                    Dean Richard Gershon,                 the harm is not yet known,
           each job, reason for not            Charlston (sic), SC; Washington       plaintiff should respond
           receiving the job, and each         DC legal recruiters,                  with the harm that is known
           person who told plaintiff he        names unknown."                       at this point. He should
           would not get the job.                                                    specify which law schools
                                                                                     and legal recruiters declined
                                                                                     to interview him or offer
                                                                                     him employment because of
                                                                                     the blog and which of them
                                                                                     specifically so indicated.
------------------------------------------------------------------------------------------------------------------------
59         Itemize monetary damages            Unduly burdensome; irrelevant         Overruled. Response is
           for loss of income and benefits.    and immaterial; otherwise             utterly deficient. Plaintiff
                                               responds: "specifics                  should know at this point
                                               unknown at this moment."              damages, if any, due to lost
                                                                                     employment prior to his
                                                                                     current employment.
------------------------------------------------------------------------------------------------------------------------
60         If seeking damages for              Unduly burdensome; irrelevant         Overruled. Plaintiff is to
           physical, mental, emotional,        and immaterial; otherwise             provide names of any health
           or psychological injury,            responds: "Plaintiff                  care providers responsive to
           identify names of health            saw Dr. in DC area as a               the interrogatory or
           care providers.                     result of damages caused by           acknowledge there were
                                               Defendant's blog subject to           none.
                                               this suit. Name unknown
                                               at this moment"
*12
------------------------------------------------------------------------------------------------------------------------
61         Specify additional damages          Unduly burdensome; irrelevant         Overruled. Plaintiff is to
           caused by defendant, including      and immaterial.                       provide details relating to
           when damage occurred,               "Plaintiff's damages are invasion     response.
           basis of recovery,                  of his privacy, emotional
           and identify related documents.     distress, lost job
                                               opportunities, and loss of a
                                               friend."
------------------------------------------------------------------------------------------------------------------------
62         If claiming damages for             Unduly burdensome; irrelevant         Sustained. Request is
           physical, mental, psychological,    and immaterial; overbroad             overly broad.
           or emotional injury,                and duplicative.
           identify any other health
           provider in last ten years.
------------------------------------------------------------------------------------------------------------------------
64         Identify anything relating          Unduly burdensome; irrelevant         Overruled. Plaintiff must
           to counseling, reprimands           and immaterial.                       clarify response with either
           by employers of plaintiff for       "Plaintiff responds."                 responsive facts or indicate
           conduct directed at female                                                that no such materials exist.
           coworkers.
------------------------------------------------------------------------------------------------------------------------
65         Identify names of all individuals   Unduly burdensome; irrelevant         Sustained. This is patently
           whom plaintiff                      and immaterial.                       overly broad.
           sought to enter romantic,
           dating, or sexual relationship
           with since January 1,
           2004, and whether each person
           agreed; dates and number
           of times plaintiff interacted
           with each individual;
           and anyone plaintiff discussed
           these relationships
           with.
-----------------------------------------------------------------------------------------------------------------------
71         Identify any person with            Unduly burdensome; irrelevant         Overruled. Plaintiff should
           discoverable information for        and immaterial. Provides              supplement the response
           plaintiff's claims or defendant's   15 names with addresses,              with an indication of the
           defenses and what                   and also identifies                   specific knowledge each
           knowledge each individual is        "former and current U.S.              person has.
           believed to possess.                Senate Judiciary staff;
                                               former and current staff of
                                               Senator Dewine (sic), former
                                               and current staff of the
                                               United States Senate."
------------------------------------------------------------------------------------------------------------------------
72         Produce any documents               Unduly burdensome; irrelevant         Overruled. Plaintiff should
           identified in response to           and immaterial.                       produce responsive documents
           Interrogatory 71.                                                         or appropriately indicate
                                                                                     that no such documents
                                                                                     exist.
------------------------------------------------------------------------------------------------------------------------
75         Identify each document to           Unduly burdensome; irrelevant         Overruled. Plaintiff must
           support claims in Complaint         and immaterial.                       produce responsive documents
           or defenses in Answer.              "Material sought is work              or provide a privilege
                                               product."                             log pursuant to Rule
                                                                                     26(b)(5) for any documents
                                                                                     withheld due to privilege.
------------------------------------------------------------------------------------------------------------------------
76         Produce any documents               Unduly burdensome; irrelevant         Overruled. Plaintiff must
           identified in response to           and immaterial.                       produce responsive documents
           Interrogatory 75.                                                         or provide a privilege
                                                                                     log pursuant to Rule
                                                                                     26(b)(5) for any documents
                                                                                     withheld due to privilege.
------------------------------------------------------------------------------------------------------------------------
77         Describe any mitigation             Unduly burdensome; irrelevant         Overruled. Plaintiff is to
           efforts undertaken by plaintiff.    and immaterial;                       respond to the interrogatory
                                               "request is overbroad."               in full.
------------------------------------------------------------------------------------------------------------------------
*13
78         Produce all emails "to, from,       Unduly burdensome; irrelevant         Overruled in part. Plaintiff
           by, and/or regarding Defendant"     and immaterial.                       is to respond to the request
           since January 1, 2004.                                                    for production in full as to
                                                                                     mails to or from the defendant
                                                                                     in the period of May 1,
                                                                                     2004, to June 15, 2004.
------------------------------------------------------------------------------------------------------------------------


CONCLUSION
For the reasons discussed, I recommend plaintiff's motion to disqualify counsel be denied, Plaintiff's Motion to Compel is denied, defendant's Motion to Extend is denied as moot, and Defendant's Motion to Compel is granted in part and denied in part. An Order accompanies this Memorandum Opinion.

ORDER
In accordance with the accompanying memorandum opinion, it is hereby ORDERED that:
1. This Court will not recommend revocation of defense counsel's pro hac vice status; and it is further ORDERED that
2. No document of discovery shall be filed in this case for any purpose without prior explicit permission granted by this Court; and it is further ORDERED that
3. Plaintiff's Motion to Compel [# 47] is DENIED; and it is further ORDERED that
4. Defendant's Motion to Extend Discovery [# 49] is DENIED AS MOOT; and it is further ORDERED that
5. Defendant's Motion to Deem Rule 36 Requests Admitted, Motion to Compel Discovery, and Alternative Motion to Preclude Evidence [# 62] is GRANTED IN PART AND DENIED IN PART.
SO OR BRED.
NOTES
[1]  The parties presented this question as a discovery issue and argued the matter before me in that capacity. For jurisdictional purposes, I rule on the motion in the capacity of a recommendation to the district judge, who granted admission pro hac vice to defense counsel.
[2]  The vague and obfuscating response of plaintiff to this interrogatory, which, other than stating objections, consists entirely of "Plaintiff responds," is addressed later in this Memorandum Opinion.